Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 1 of 88




       EXHIBIT “A”
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 2 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 3 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 4 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 5 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 6 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 7 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 8 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 9 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 10 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 11 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 12 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 13 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 14 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 15 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 16 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 17 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 18 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 19 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 20 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 21 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 22 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 23 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 24 of 88




       EXHIBIT “B”
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 25 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 26 of 88




       EXHIBIT “C”
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 27 of 88




        EXHIBIT “1”
                   Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 28 of 88
                                 SUPPLEMENTAL CIVIL COVER SHEET
                        FOR CASES REMOVED FROM ANOTHER JURISDICTION

                                    This form must be attached to the Civil Cover Sheet at the time
                                      the case is filed in the United States District Clerk's Office

                                             Additional sheets may be used as necessary.


1.       Style of the Case:
         Please include all Plaintiff(s), Defendant(s), Intervenor(s), Counterclaimant(s), Crossclaimant(s) and
         Third Party Claimant(s) still remaining in the case and indicate their party type. Also, please list the
         attorney(s) of record for each party named and include their bar number, firm name, correct mailing
         address, and phone number (including area code).

         Party                                                   Party Type               Attorney(s)
        Peter Strojnik                                            Plaintiff               Pro Per
        7847 N. Central Avenue
        Phoenix, AZ 85020
        (602) 524-6602
        PS@Strojnik.com




        Forest Villas Inn II, LLC                               Defendant                 Lindsay G. Leavitt, Esq.
                                                                                          Jordan T. Leavitt, Esq.
                                                                                          Jennings, Strouss & Salmon, PLC
                                                                                          One East Washington Street, Ste. 1900
                                                                                          Phoenix, AZ 85004-2554
                                                                                          lleavitt@jsslaw.com
                                                                                          jleavitt@jsslaw.com
                                                                                          (602) 262-5911


                                                                                          ?




2.       Jury Demand:
         Was a Jury Demand made in another jurisdiction?                            Yes             No
         If "Yes," by which party and on what date?
         Plaintiff included a jury demand in the Complaint filed on November 9, 2020
                                                                                                                                  10/06/2020



3.       Answer:
         Was an Answer made in another jurisdiction?                          Yes              No
         If "Yes," by which party and on what date?




Supp CV Cover Sheet (rev 8/20/2015)
                 Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 29 of 88
4.       Served Parties:
         The following parties have been served at the time this case was removed:

         Party                                   Date Served               Method of Service
        Forest Villas Inn II, LLC                November 10, 2020        Process Server




5.       Unserved Parties:
         The following parties have not been served at the time this case was removed:

         Party                                               Reason Not Served
        N/A




6.       Nonsuited, Dismissed or Terminated Parties:
         Please indicate changes from the style of the papers from another jurisdiction and the reason for the
         change:

         Party                                               Reason for Change
        N/A




7.       Claims of the Parties:
         The filing party submits the following summary of the remaining claims of each party in this litigation:

         Party                                               Claims
        Peter Strojnik                                      1. Americans with Disabilities Act
                                                            2. Negligence
                                                            3. Failure to Disclose




Pursuant to 28 USC § 1446(a) a copy of all process, pleadings, and orders served in
another jurisdiction (State Court) shall be filed with this removal.


Supp CV Cover Sheet (rev 8/20/2015)
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 30 of 88




        EXHIBIT “2”
Public Access Case Lookup                                                  Page 1 of 2
          Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 31 of 88



                                                                                                                                                        Text Size: A A A




                        Case Search                             Minute Entry Search                                  Case Notification                          Help

                             Home / Case Search



                             Public Access to Court Information

                           Case Search
                                                                                                                                                   Printer Friendly Version

                             << return to search results                                                                                             new case search >>

                             Case Information

                               Case Number:                 V-1300-CV-202080257

                               Title:                       PETER STROJNIK vs FOREST VIL                                      Category:                 Civil

                               Court:                       Yavapai County Superior                                           Filing Date:              11/9/2020

                               Judge:                                                                                         Disposition Date:



                               FOREST VILLAS INN II, LLC              DEFENDANT - D 1



                               PETER STROJNIK            PLAINTIFF - P 1



                             Case Activity
                              Date                Description                                                                                                     Party

                             11/12/2020           SERVICE: Certificate                                                                                            D1

                             11/9/2020            SUMMONS: SUMMONS                                                                                                P1

                             11/9/2020            INDICATOR: DISCOVERY TIER 2                                                                                     P1

                             11/9/2020            ARBITRATION: CERTIFICATE OF COMPULSORY ARBITRATION - IS NOT                                                     P1

                             11/9/2020            COMPLAINT: Complaint                                                                                            P1




                             Document Search
                             For access to criminal and civil court documents in the Superior Court visit the eAccess portal.
                             For more information about the eAccess portal please visit: https://www.azcourts.gov/eaccess.


                             NOTES:
                             Internet Explorer 10 Users: Case details will not display properly unless you
                             switch to Compatibility View. How?
                             The following case types are excluded from search results: sealed cases, cases involving un-served
                             Orders of Protection, mental health and probate cases, victim and witness data. Juvenile
                             incorrigible/delinquency case information also cannot be viewed on this website; however other types of cases
                             in which juveniles are parties, such as traffic cases, may be displayed. Certain administrative functions carried
                             out by superior court clerk's offices in each county are not included in this website, such as passport application
                             processing and private process server registration. Charges stemming from local ordinance violations are
                             not included.


                             Please be aware of the following limitations of the case records displayed:
                             • The information may not be a current, accurate, or complete record of the case.
                             • The information is subject to change at any time.
                             • The information is not the official record of the court.
                             • Not all cases from a participating court may be included.
                             • The information should not be used as a substitute for a thorough background search of official public
                             records.


                             The user is responsible for verifying information provided on this website against official court
                             information filed at the court of record. Use of this website shall indicate agreement by the user that the
                             Arizona judiciary, including its courts, divisions, officers, and employees, shall not be liable for any loss,
                             consequence, or damage resulting directly or indirectly from the use of any of the information available through
                             this website and that the Arizona judiciary does not provide any warranty, express or implied, that the
                             information provided is accurate, current, correct, or complete.


                             Data available on this web site is updated frequently and can be provided via electronic media for an annual




https://apps.supremecourt.az.gov/publicaccess/caselookup.aspx?AspxAutoDetectCookieSu... 12/7/2020
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 32 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 33 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 34 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 35 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 36 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 37 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 38 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 39 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 40 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 41 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 42 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 43 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 44 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 45 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 46 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 47 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 48 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 49 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 50 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 51 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 52 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 53 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 54 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 55 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 56 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 57 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 58 of 88




        EXHIBIT “3”
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 59 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 60 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 61 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 62 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 63 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 64 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 65 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 66 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 67 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 68 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 69 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 70 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 71 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 72 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 73 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 74 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 75 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 76 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 77 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 78 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 79 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 80 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 81 of 88




        EXHIBIT “4”
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 82 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 83 of 88




       EXHIBIT “D”
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 84 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 85 of 88
Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 86 of 88




       EXHIBIT “E”
           Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 87 of 88


 1           Lindsay G. Leavitt – 029110
                 Lleavitt@jsslaw.com
 2            Jordan T. Leavitt – 031930
                 jleavitt@jsslaw.com
 3     JENNINGS, STROUSS & SALMON, P.L.C.
             A Professional Limited Liability Company
 4         One East Washington Street, Suite 1900
               Phoenix, Arizona 85004-2554
 5                     Telephone: (602) 262-5911
                       MinuteEntries@jsslaw.com
 6

 7     Attorneys for Defendant
 8                 IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 9                              IN AND FOR THE COUNTY OF YAVAPAI
10
     Peter Strojnik,                                      No. V1300CV202080257
11
                             Plaintiff,
12                                                        DEFENDANT’S NOTICE OF
     vs.                                                  REMOVAL TO FEDERAL COURT
13
     _Forest Villas Inn II, LLC,
14
                             Defendant.
15

16            TO: CLERK OF THE SUPERIOR COURT AND ALL PARTIES TO THIS
                  ACTION
17

18            Please take notice that on December 8, 2020, Defendant Forest Villas Inn II, LLC,
19   filed in the United States District Court for the District of Arizona a Notice of Removal to
20   remove this action to that court. A full and true copy of said Notice of Removal is herewith
21   served on you for filing attached as Exhibit “A”.
22            RESPECTFULLY SUBMITTED this 8th day of December, 2020.
23                                                  JENNINGS, STROUSS & SALMON, P.L.C.
24                                                  By /s/ Lindsay G. Leavitt
                                                       Lindsay G. Leavitt
25                                                     Jordan T. Leavitt
                                                       One East Washington Street, Suite 1900
26                                                     Phoenix, Arizona 85004-2554
                                                       Attorneys for Defendant
27

28   ...

                                                                                 7426070v1(67304.2)
           Case 3:20-cv-08328-DWL Document 1-3 Filed 12/08/20 Page 88 of 88


 1 Original of the foregoing E-Filed with the
   Clerk of the Court and a Copy of the
 2
   foregoing sent via Electronic mail on this
    th
 3 8 day of December, 2020, to:

 4 Peter Strojnik
   7847 N. Central Avenue
 5 Phoenix, AZ 85020

 6 ps@strojnik.com
   Pro Per
 7

 8   /s/ Tana Davis-Digeno
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2
                                                                     7426070v1(67304.2)
